Title: James Madison to Nicholas P. Trist, 4 July 1829
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montp.
                                
                                July 4. 1829
                            
                        
                        
                            
                        I recd. by yesterday’s mail yours of the 2d. with the communication for Mr. T. J. Randolph wch. will be
                            forwarded by the earliest mail, viz on Monday.
                        I do not find among my Pamphlets that of Docr. Cooper on Government. I am under the impression that it is
                            still in the hands of Mr. Lomax. In that case he will readily let you have it. Should it have been returned, let me know,
                            and I will look for it again & hasten it to you.
                        I find that the feeble state in which I continue, with remains of the indisposition causing it, will oblige
                            me to be again a delinquent as a visitor, which I deeply regret on every account. I shall not see you therefore in
                            albemarle during your furlough; but we shall calculate on that pleasure whilst on your return to Washington. Accept from
                            Mrs. M & myself cordial salutations & present them to all to whom they will be welcome.
                        
                        
                            
                                James Madison
                            
                        
                    